DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-24 are currently pending. 
Claims 1-24 are under examination herein.
Claims 2, 3, 8, 19, 20, and 24 are objected to.
Claims 1-24 are rejected.
No claims are allowed.
Priority
The instant application claims the benefit of priority to PRO 62/872,512 filed on July 10, 2019. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of claims 1-24 is July 10, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 29, 2020; October 26, 2020; and November 30, 2020 were filed after the mailing date of the instant application on July 10, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 18, and 22 are objected to because of the following informalities:  There is a missing comma after the phrase “animal feed components” in line 1 of claim 1, line 1 of claim 18, and line 1 of claim 22.  Appropriate correction is required.
Claims 2-5, 7-16, and 19-21 are objected to because of the following informalities:  There is a missing comma in front of the word “wherein” in each of these claims.  Appropriate correction is required.
Claims 2 and 19 are objected to because of the following informalities:  The phrase “wherein the energetic field, said energetic field being PEF is applied” is grammatically incorrect. It should recite “wherein the energetic field is PEF and is applied”.  Appropriate correction is required.
	Claims 3 and 20 are objected to because of the following informalities:  The phrase “wherein the energetic field, said energetic field being E-beam is applied” is grammatically incorrect. It should recite “wherein the energetic field is E-beam and is applied”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  There is a missing comma in front of the phrase “further comprising”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The phrase “gram positive and/or gram negative bacteria, molds, yeast and/or viruses are targeted” is grammatically incorrect.  It should recite “gram positive bacteria, gram negative bacteria, mold, yeast, and or viruses are targeted”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  There is a missing comma in front of the phrase “results in a bactericidal effect”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  The phrase “poultry and red meat, seafood and/or meat slurry” is grammatically incorrect.  It should recite “poultry, red meat, seafood, and/or meat slurry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 3, 11, 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “about” in claims 2, 3, 11, 12, 19, and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without a definition of how much variance is encompassed by “about”, the metes and bounds of the range of voltage values is unclear, and the prior art does not give an indication of what range would be encompassed by the term “about” in these limitations (MPEP 2173.05(b)(III)(A).  Therefore, the dosing values within these claims are indefinite.
The metes and bounds of claims 11 and 12 are unclear because “can vary” makes it unclear if the limitation is intended to be required or not for these claims.  These are being interpreted as not required to be performed by the claims.
Claims 11 and 16 recites the limitation "the surfactant" in claim 11, line 2, and claim 16, line 1.  There is insufficient antecedent basis for this limitation in the claim as the base claim (claim 1) does not refer to a surfactant.  Amending these claims to depend from claim 6 or 7 would resolve indefiniteness.
The terms “increased" and "prolonged” in claims 14 and 16, respectively, are relative terms which render the claims indefinite.  The terms are not defined by the claims.  The specification does not provide a standard for ascertaining the requisite degree.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no basis to which one of ordinary skill in the art would know to compare the length of time or the sensitivity of microorganisms.
Claim 14 is rejected because it is unclear if it recites an intended use or result that inherently flows for the method, or if and how this claim further limits the method.  It is unclear if the limitation of protecting the animal feed and/or animal feed components against reinfection for an increased length of time following treatment affects the metes and bounds of the method steps of claim 1, by either affecting the application of the energetic field or the components of the composition comprising at least one antimicrobial, or merely recites a result that inherently flows from performing the steps of the method of claim 1.  For examination purposes, it is interpreted that this claim merely recites results that inherently flow from performing the steps of the method of claim 1.
Claim 15 is rejected because it is unclear if it recites an intended use or result that inherently flows for the method, or if and how this claim further limits the method.  It is unclear if the limitation of reducing the potential of microorganisms to produce endotoxins affects the metes and bounds of the method steps of claim 1, by either affecting the application of the energetic field or the components of the composition comprising at least one antimicrobial, or merely recites a result that inherently flows from performing the steps of the method of claim 1.  For examination purposes, it is interpreted that this claim merely recites results that inherently flow from performing the steps of the method of claim 1.
Claim 16 is rejected because it is unclear if it recites an intended use or result that inherently flows for the method, or if and how this claim further limits the method.  It is unclear if the limitation of the surfactant prolonging sensitivity of microorganisms present in the animal feed and/or the animal feed components affects the metes and bounds of the method steps of claim 1, by either affecting the application of the energetic field or the components of the composition comprising at least one antimicrobial, or merely recites a result that inherently flows from performing the steps of the method of claim 1.  For examination purposes, it is interpreted that this claim merely recites results that inherently flow from performing the steps of the method of claim 1.
Claim 17 is rejected because it is unclear if it recites an intended use or result that inherently flows for the method, or if and how this claim further limits the method.  It is unclear if the limitation of the method resulting in a bactericidal effect instead of a bacteriostatic effect affects the metes and bounds of the method steps of claim 1, by either affecting the application of the energetic field or the components of the composition comprising at least one antimicrobial, or merely recites a result that inherently flows from performing the steps of the method of claim 1.  For examination purposes, it is interpreted that this claim merely recites results that inherently flow from performing the steps of the method of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 5 and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 refers to the method of claim 5.  
Claims 14-17 merely recite intended results of applying the limitations of claim 1 and do not further limit the metes and bounds of the base claim.  A dependent claim must further limit its base claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-15, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calderon-Miranda ("Inactivation of Listeria innocua in skim milk by pulsed electric fields and nisin". International Journal of Food Microbiology, Volume 51, Issue 1, 1 October 1999, Pages 19-30).
Regarding claims 1, 2, and 22, Calderon-Miranda teaches the use of pulsed electric fields at strengths of 30, 40, and 50 kV/cm (page 22, column 2, first full paragraph, line 1; page 23, column 1, first full paragraph, lines 2 and 3), in conjunction with nisin (page 23, column 1, first full paragraph, line 4), to reduce microbial contamination (page 23, column 2, first full paragraph, lines 1-3) of milk (page 22, column 2, second full paragraph, line 1), which is a food for humans and animals.  
With respect to claim 8, Calderon-Miranda teaches that pulsed electric field preservation techniques are known to target bacteria and yeasts (page 20, column 1, first full paragraph, lines 13-18).
Concerning claims 9, 10, and 11, Calderon-Miranda teaches delivering the pulsed electric field prior to the nisin, as the milk was inoculated, then placed in a pulsed electric field (page 22, column 1, first  and second full paragraph), then the treated milk was further treated with nisin (page 19, Abstract, lines 6 and 7), as well as with the steps reversed (page 22, column 2, last paragraph, 7-9), with no significant difference found between the order and timing of these steps.
Pertaining to claim 12, Calderon-Miranda teaches that the pulsed electric field is delivered for a length of time that varies between 3.02 s, 6.08 s, and  9.14 s (page 22, column 1, last paragraph, lines 1-3, calculated from Number of Pulses/Frequency).
Regarding claim 13, Calderon-Miranda teaches that pulsed electric field preservation techniques had been used before the time of invention in a chamber containing the electrodes (page 20, column 1, first full paragraph, lines 1-5).  Treatment of a food product in such a chamber is interpreted as analogous to a processing plant, mill, or on feed without a mill.
Referring to claim 14, the effect of protection against reinfection can be interpreted as desired or intended results from the performance of the method steps of claim 1, which are taught by Calderon-Miranda, as stated above.
Concerning claim 15, the effect of reducing the potential of microorganisms to produce endotoxin can be interpreted as desired or intended results from the performance of the method steps of claim 1, which are taught by Calderon-Miranda, as stated above.
With reference to claim 17, Calderon-Miranda teaches that the pulsed electric field techniques inactivate microbes by disrupting cell membrane functionality (page 20, column 1, first full paragraph, lines 7-12).  Nisin disrupts the cell membrane and causes leakage of cellular contents and cell lysis (page 20, column 2, first full paragraph, lines 17-24) which would be a bactericidal effect.

Claims 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat ("Pulsed electric field: Role in protein digestion of beef Biceps femoris". Innovative Food Science & Emerging Technologies, Volume 50, December 2018, Pages 132-138).
Regarding claims 18 and 19, Bhat teaches the use of pulsed electric fields to improve the digestibility of beef (page 134, column 1, fourth paragraph, lines 1-5) using field strengths of 0.625-1.25 kV/cm (calculated from 5 and 10 kV divided by 8 cm electrode distance) (page 133, column 1, second full paragraph, lines 8-12).
Concerning claim 21, Bhat performed their method on beef in a lab setting, equivalent to feed without a feed mill (page 99, column 1, last line). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Miranda ("Inactivation of Listeria innocua in skim milk by pulsed electric fields and nisin". International Journal of Food Microbiology, Volume 51, Issue 1, 1 October 1999, Pages 19-30), in view of Pillai ("Electron Beam Technology and Other Irradiation Technology Applications in the Food Industry". Top Curr Chem (Cham). 2017 Feb;375(1):6. doi: 10.1007/s41061-016-0093-4.), as evidenced by Asaithambi ("Current status of non-thermal processing of probiotic foods: A review". Journal of Food Engineering, Volume 303, August 2021, 110567).
Regarding claim 3, Calderon-Miranda teaches the use of pulsed electric fields at strengths of 30, 40, and 50 kV/cm (page 22, column 2, first full paragraph, line 1; page 23, column 1, first full paragraph, lines 2 and 3), in conjunction with nisin (page 23, column 1, first full paragraph, line 4), to reduce microbial contamination (page 23, column 2, first full paragraph, lines 1-3) of milk (page 22, column 2, second full paragraph, line 1), which is a food for humans and animals.
Calderon-Miranda does not teach the use of E-beam or the range of 0.1-4 kGy.
Pillai teaches the use of E-beam radiation in the processing of food (page 5, last paragraph, lines 1-3), specifically of beef and poultry food products (page 6, Table 10, caption).  Pillai teaches a dose of 3 kGy for pathogen control of poultry (page 5, Table 3, row 2), which can be food for humans and animals.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the E-beam technique of Pillai for the energetic field technique in the method of Calderon-Miranda.  Calderon-Miranda teaches the use of an antimicrobial in combination with energetic fields to control contamination of food, but not the use or dose of E-beam.  Pillai teaches the use of E-beam and dose, in the processing of food products including beef and poultry.  As evidenced by Asaithambi, both pulsed electric field (page 7, column 2, last paragraph, line 1) and E-beam (page 13, column 1, second to last full paragraph, line 1, and page 14, column 1, last 2 lines) are effective pasteurization techniques.  Therefore, an ordinarily skilled artisan would have found that the result of substituting E-beam for pulsed electric field in the method of Calderon-Miranda to control contamination of animal feed by microorganisms to be predictable.
The invention is therefore prima facie obvious.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Miranda ("Inactivation of Listeria innocua in skim milk by pulsed electric fields and nisin". International Journal of Food Microbiology, Volume 51, Issue 1, 1 October 1999, Pages 19-30), in view of Gongora-Nieto ("Food Processing by Pulsed Electric Fields: Treatment Delivery, Inactivation Level, and Regulatory Aspects". LWT - Food Science and Technology, Volume 35, Issue 5, August 2002, Pages 375-388).
Regarding claims 4 and 5, Calderon-Miranda teaches the use of pulsed electric fields at strengths of 30, 40, and 50 kV/cm (page 22, column 2, first full paragraph, line 1; page 23, column 1, first full paragraph, lines 2 and 3), in conjunction with nisin (page 23, column 1, first full paragraph, line 4), to reduce microbial contamination (page 23, column 2, first full paragraph, lines 1-3) of milk (page 22, column 2, second full paragraph, line 1), which is a food for humans and animals.
Calderon-Miranda does not teach the use of an antimicrobial which is an organic acid selected from the group consisting of formic acid, carboxylated compounds containing C1-C6, phenolic compounds and/or mixtures of the same.
Gongora-Nieto teaches the use of antimicrobials such as organic acids, specifically benzoic acid, which is an antimicrobial organic acid containing carboxylated compound containing C1-C6, in combination with pulsed electric fields in a simulated milk solution (page 383, column 1, third paragraph, lines 1 and 2, 4 and 5, and 7).  Gongora-Nieto teaches the use of nisin in combination with pulsed electric fields (page 383, column 1, fourth full paragraph, lines 1-3), but that the nisin combination is less effective against gram negative bacteria (lines last six lines).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to improve the method of Calderon-Miranda by replacing nisin with the benzoic acid taught by Gongora-Nieto.  Calderon-Miranda teaches the use of a nisin in combination with energetic fields to control contamination of food, but not the use of an organic acid.  Gongora-Nieto teaches that nisin is inferior in control of gram-negative bacteria, and both nisin and benzoic acid are known to the prior art in infection control of food products.  As both the base method of Calderon-Miranda and the improvement of Gongora-Nieto are known, and Gongora-Nieto applies the improvement to an analogous method in the same field, an ordinarily skilled artisan would have been capable of applying this known method of enhancement to the base method in the prior art, and found that the result of replacing the nisin with benzoic acid to be predictable.
The invention is therefore prima facie obvious.

Claims 6, 7, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Miranda ("Inactivation of Listeria innocua in skim milk by pulsed electric fields and nisin". International Journal of Food Microbiology, Volume 51, Issue 1, 1 October 1999, Pages 19-30), in view of WO 2015136366 A1 to Liu.
Regarding claims 6, 7, 16, and 23, Calderon-Miranda teaches the use of pulsed electric fields at strengths of 30, 40, and 50 kV/cm (page 22, column 2, first full paragraph, line 1; page 23, column 1, first full paragraph, lines 2 and 3), in conjunction with nisin (page 23, column 1, first full paragraph, line 4), to reduce microbial contamination (page 23, column 2, first full paragraph, lines 1-3) of milk (page 22, column 2, second full paragraph, line 1), which is a food for humans and animals.
Calderon-Miranda does not teach the addition of a surfactant or an antimicrobial composition comprising a surfactant.
Liu teaches that surfactant can help solubilize hydrophobic material in water, can be used to form microemulsions, and such microemulsions can contain organic acids (paragraph 0005).  Liu teaches an antimicrobial composition comprising water soluble organic acids, antimicrobial agents with limited water solubility, and surfactants (paragraph 0007, and paragraph 0009, lines 5-11).  The formulation is safe for use in food (paragraph 0008), and functions as an antimicrobial agent in fermentation processes (paragraph 0001).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the surfactant-containing antimicrobial agent taught by Liu for nisin in the method of Calderon-Miranda.  Calderon-Miranda teaches the use of nisin in combination with pulsed electric fields to control contamination of food, but not the use of an antimicrobial containing surfactant.  Liu teaches the use of a surfactant containing antimicrobial composition in food processing.  Both methods are antimicrobial techniques and there is no teaching that a surfactant-containing antimicrobial would function differently when used in conjunction with pulsed electric fields.  Therefore, an ordinarily skilled artisan would have found that the result of substituting the surfactant-containing antimicrobial agent for nisin, in the method of Calderon-Miranda to control contamination to be predictable.
Concerning claim 16, the effect of prolonged sensitivity of microorganisms can be interpreted as desired or intended results from the performance of the method steps of claim 6 and 7, which are taught by the combined art, as stated above.
The invention is therefore prima facie obvious.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhat ("Pulsed electric field: Role in protein digestion of beef Biceps femoris". Innovative Food Science & Emerging Technologies, Volume 50, December 2018, Pages 132-138), in view of Kumar ("Impact of Electron Beam on Storage Protein Subunits, In Vitro Protein Digestibility and Trypsin Inhibitor Content in Soybean Seeds". Food and Bioprocess Technology volume 10, pages407–412 (2017)).
With respect to claim 20, Bhat teaches the use of pulsed electric fields to improve the digestibility of beef (page 134, column 1, fourth paragraph, lines 1-5) using field strengths of 0.625-1.25 kV/cm (calculated from 5 and 10 kV divided by 8 cm electrode distance) (page 133, column 1, second full paragraph, lines 8-12), in a dose dependent relationship (page 134, column 1, Figure 1).
Bhat does not teach the use of E-beam or a voltage ranging from about 0.1- 4 kGy.
Kumar teaches the use of E-beam radiation in the processing of soybeans, which can be used in food for human and animals, at voltages of 4.8, 9.2, 15.3 and 21.2 kGy with a dose-dependent response (page 407, column 1, Abstract, lines 2-5 and 12-15).  4.8 kGy is interpreted as being about 4 kGy.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute the E-beam technique taught by Kumar for the energetic field technique taught by Bhat.  Bhat teaches the use of energetic fields to increase digestibility of food, but not the use or dose of E-beam.  Kumar teaches the use of E-beam and dose, in the processing of food products.  Both techniques were known and exhibited analogous dose-dependent effects on protein digestibility.  Therefore, an ordinarily skilled artisan would have found that the result of substituting E-beam for pulsed electric field in the method of Bhat to digestibility of food to be predictable.
The invention is therefore prima facie obvious.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Miranda ("Inactivation of Listeria innocua in skim milk by pulsed electric fields and nisin". International Journal of Food Microbiology, Volume 51, Issue 1, 1 October 1999, Pages 19-30), in view of CN 109820128 A to Chi (PTO-892).
Calderon-Miranda teaches the use of pulsed electric fields at strengths of 30, 40, and 50 kV/cm (page 22, column 2, first full paragraph, line 1; page 23, column 1, first full paragraph, lines 2 and 3) to reduce microbial contamination (page 23, column 2, first full paragraph, lines 1-3) of milk (page 22, column 2, second full paragraph, line 1), which is a food for humans and animals.  Calderon-Miranda teaches that pulsed electric fields alone can deactivate microbes (page 23, column 2, last paragraph, and page 24, Table 1, all rows, columns 1-4).
With reference to claim 24, Calderon-Miranda does not teach that the substrates of the processing methods can include poultry, red meat, seafood, and/or meat slurry.
Chi teaches that pulsed electric fields can be used to tenderize meat products (page 3, third full paragraph), with a range of 15-40 kV/cm (page 3, third full paragraph, line 3), which is a similar range to the voltages used by Calderon-Miranda.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply the method of Calderon-Miranda to treat food products that are poultry, red meat, seafood, and/or meat slurry in origin, as taught by Chi, to reduce microbial contamination.  Calderon-Miranda teaches the use of pulsed electric fields combined with antimicrobials on animal feeds and by-products, but not that the processing can be used on meat products.  Chi teaches that these techniques can tenderize meat products.  There is no teaching that suggests these technologies would reduce their activity when applied to a specific food product, and one would have been motivated to substitute other food products than milk in the processing of human and animal food into the method of Calderon-Miranda in order to process other foods.  Since the ranges of treatment are similar between the methods, an ordinarily skilled user would have had a reasonable expectation of success in applying the method of Calderon-Miranda to poultry, red meat, seafood, and/or meat slurry.
The invention is therefore prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                       
/N.M./Examiner, Art Unit 1657